

114 HR 3418 IH: Leasing Every Available Real property Now Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3418IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Ms. Mace introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo permit leasing of available Federal real property to expand in-person education during COVID–19 public health emergency.1.Short titleThis Act may be cited as the Leasing Every Available Real property Now Act of 2021 or the LEARN Act of 2021. 2.Use of real property for in-person education during public health emergencyNotwithstanding any other provision of law, the Administrator of the General Services Administration or the head of an Executive agency may lease or sublease available Federal civilian real property under the control of such agency or the Administration to nearby local educational agencies for the purpose of expanding in-person education for students of elementary schools and secondary schools for a temporary period on an emergency basis during the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) relating to COVID–19.3.Nature, duration, and termination of leases during public health emergency(a)Duration and termination Any lease or sublease entered into under this Act shall be for a period not to exceed 6 months and shall terminate not later than 14 days after the expiration of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) relating to COVID–19.(b)CostA lease or sublease entered into under this Act may be made at less than fair market value, but in no event shall be made at less than the cost to the Executive agency or the Administration of maintaining the property, or portion of the property, that is the subject of the lease or sublease.(c)Reimbursement of utilitiesAny local educational agency leasing or subleasing a property from an Executive agency or the Administration under this Act shall reimburse the Executive agency or the Administration for all utilities and other services provided for the property that is the subject of the lease or sublease at the actual cost of such utilities and services. In the case of a utility or service for which the cost attributable to such property is not separable, or the actual cost not calculable, the local educational agency shall reimburse the fair market value of the utility or service attributable to such property.(d)Incidental personal property use permittedNotwithstanding any other provision of law, a Federal agency entering into a lease or sublease with a local educational agency under this Act may permit the local educational agency to use Federal personal property located on site, including furniture.4.Selection and notification of suitable and available real properties during public health emergency(a)Review ProcessThe head of each Executive agency and the Administrator shall review all properties under the control of the agency or the Administration, as applicable, and affirmatively identify all properties that—(1)would be suitable for use by local educational agencies for in-person education of students of elementary schools and secondary schools; and(2)are not anticipated to be needed for use by the Executive agency or the Administration during the following 9-month period.(b)NotificationEach Executive agency and the Administration shall—(1)make available for leasing or subleasing by nearby local educational agencies any properties identified as available and suitable for use under subsection (a); and(2)publish in the Federal Register notice of the availability of such properties.(c)Priority for property in District of ColumbiaAn Executive agency and the Administration shall give priority to the public schools of the District of Columbia in leases and subleases made available under this Act for real property located in the District of Columbia.5.Use of SOAR Act funds for public schools of District of Columbia(a)Flexibility of funds received through the Scholarships for Opportunity and Results Act(1)In generalNotwithstanding the requirements of the Scholarships for Opportunity and Results Act of 2011 (hereinafter referred to as the SOAR Act), any public school of the District of Columbia may utilize funds received through SOAR Act grants for the purpose of leasing or subleasing available Federal real property to expand in-person education at such school during the public health emergency described in section 2.(2)Diversion of fundsRecipients of SOAR Act grants that were originally intended for use on particular projects to improve and expand the quality of public schools in the District of Columbia may divert or reprogram funds provided under such grants to cover the cost of leasing or subleasing available Federal real property to expand in-person education at public schools of the District of Columbia during the public health emergency described in section 2.(b)SunsetThis section shall cease to have an effect on the date that is 90 days after the date on which the public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19 terminates.6.Allowing use of State and local relief funds for in-person education(a)Coronavirus State fiscal recovery fundSection 602(c)(1) of the Social Security Act (42 U.S.C. 802(c)(1)) is amended—(1)in subparagraph (C) by striking or at the end; (2)in subparagraph (D) by striking the period and inserting ; or; and (3)by adding at the end the following:(E)for reimbursements for costs expended by public, private, and charter elementary schools and secondary schools (as such terms are defined in the LEARN Act of 2021) associated with returning to an in-person education (as such term is defined in such Act), including leasing or subleasing Federal civilian real property under such Act.. (b)Coronavirus local fiscal recovery fundSection 603(c)(1) of the Social Security Act (42 U.S.C. 803(c)(1)) is amended—(1)in subparagraph (C) by striking or at the end; (2)in subparagraph (D) by striking the period and inserting ; or; and (3)by adding at the end the following:(E)for reimbursements for costs expended by public, private, and charter elementary schools and secondary schools (as such terms are defined in the LEARN Act of 2021) associated with returning to an in-person education (as such term is defined in such Act), including leasing or subleasing Federal civilian real property under such Act..(c)Effective dateThe amendments made by this section shall apply to payments made after the date of the enactment of the American Rescue Plan Act of 2021 (Public Law 117–2).7.DefinitionsIn this Act:(1)AdministrationThe term Administration means the General Services Administration.(2)ESEA termsThe terms elementary school, local educational agency, and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code.(4)In-person educationThe term in-person education means education in which both students and educators are physically present for the majority of the schooling hours and actively providing educational services.(5)Public schools of the District of ColumbiaThe term public schools of the District of Columbia means District of Columbia public schools and District of Columbia public charter schools.8.Rule of constructionNothing in this Act or the amendments made by this Act may be construed as preventing a property from being considered for sale or disposal pursuant to the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287). 